Order, Supreme Court, New York County (Ira Gammerman, J.), entered November 21, 1996, which, in an action by a distributor against a manufacturer for breach of fiduciary duty, breach of the implied covenant of good faith and fair dealing, tortious interference with customers, tortious interference with employees, unfair competition, breach of contract for commissions, and an accounting, granted defendants’ motion for summary judgment dismissing the complaint, unanimously modified, on the law, to reinstate the causes of action for breach of contract and an accounting, and otherwise affirmed, with costs payable to defendants-respondents.
The cause of action for breach of fiduciary duty was properly dismissed for failure to adduce facts showing that the parties’ relationship was other than arm’s length. The remaining causes of action, except for the sixth and seventh, reinstatement of which defendants do not oppose, were properly dismissed for failure to adduce facts countering defendants’ factual showing that they were motivated, at least in part, by their own business interest in hiring two of plaintiffs salespersons, that there were no restrictive covenants covering such employees, and that both the distributorship agreement between the parties and the employment contracts between plaintiff and its employees were terminable at will, and failure to articulate any improper means used by defendants in soliciting plaintiffs customers or even to identify the customers or trade secrets lost. Concur—Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.